
		111th CONGRESS
		2d Session
		H. CON. RES. 286
		In the Senate of the United
	 States,
		
			June 28, 2010.
		
		Amendment:
		That the resolution from the House of
		Representatives (H. Con. Res. 286) entitled Concurrent resolution
		recognizing the 235th birthday of the United States Army., do pass with
		the following
		Strike the
	 preamble and insert the
	 following:
				
					Whereas on June 14, 1775, the Second Continental Congress,
		  representing the citizens of 13 American colonies, authorized the establishment
		  of the Continental Army;
					Whereas for the past 235 years, the United States Army’s
		  central mission has been to fight and win wars;
					Whereas the 183 campaign streamers from Lexington to Iraqi
		  Surge carried on the Army flag are a testament to the valor, commitment, and
		  sacrifice of the brave members of the United States Army;
					Whereas members of the United States Army have won
		  extraordinary distinction and respect for the Nation and its Army stemming from
		  engagements around the globe;
					Whereas in 2010, the United States will reflect on the
		  contributions of members of the United States Army on the Korean peninsula in
		  commemoration of the 60th anniversary of the Korean War;
					Whereas the motto on the United States Army seal,
		  This We’ll Defend, is the creed by which the members of the Army
		  live and serve;
					Whereas the United States Army is an all-volunteer force
		  that is trained and ready for any adversary that might threaten our Nation or
		  its national security interests; and
					Whereas no matter what the cause, location, or magnitude of
		  future conflicts, the United States can rely on its well-trained, well-led, and
		  highly motivated members of the United States Army to successfully carry out
		  the missions entrusted to them: Now, therefore, be it
					Strike all after the resolving clause and insert
	 the following:
				That
		Congress—(1)expresses its appreciation to the members
		of the United States Army for 235 years of dedicated service; and
				(2)honors the valor,
		commitment, and sacrifice that members of the United States Army, their
		families, and Army civilians have displayed throughout the history of the
		Army.
				
	
		
			
			Secretary
		
	
	
	